DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 10, 14, 20-24, 27, 29, 30, 32 and 33  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the material to be sprayed" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the paint nozzle longitudinal axis" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the paint nozzle longitudinal axis" in line  3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 5, 10, 14, 20-23, 27, 29, 30, 32 and 33 are being rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5, 7, 10, 14, 20-24, 27, 29, 30, 32 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko (6,494,387)
Regarding claims 1 and 27, Kaneko shows a nozzle arrangement for a paint spray gun, comprising at least one paint nozzle (1) and one air cap (2), wherein the paint spay gun is a compressed air paint spray gun in which atomizes the material to be sprayed (fig 2), wherein the paint nozzle has at least one outlet opening (1b) for the material to be sprayed, wherein the air cap has at least one central opening which is delimited by at least one wall (fig 2, 4), wherein the at least one wall  conjointly with at least part of the paint nozzle forms a gap (4, fig 2) and wherein a front part of the paint nozzle has at least one internal face (for element 5) one external face (outer face of 1) and one end face (see marked up fig 7 below), wherein that the end face of the paint nozzle in relation to the external face of the paint nozzle at least in portions encloses an angle  of more than 90° (fig 1, 7), wherein a portion of the end face of the paint nozzle is 

Marked up figure 7

    PNG
    media_image1.png
    593
    822
    media_image1.png
    Greyscale



Regarding claim 7, wherein the internal face of the paint nozzle in a front region runs so as to be substantially parallel with the paint nozzle longitudinal axis (fig 2).
Regarding claim 10, wherein the end face of the paint nozzle is assembled from at least two faces (see fig 7 marked up above) which in relation to the internal face of the paint nozzle enclose dissimilar angles (fig 7). 
Regarding claim 14, wherein the wall that delimits the central opening of the air cap is disposed so as to be at least in part substantially parallel with the external face of the paint nozzle (fig 2).
Regarding claim 20, wherein the paint nozzle has at least one duct (9) for conducting air. 
Regarding claim 21, said nozzle arrangement has an air-deflection disk for homogenizing the pressure conditions (6). 
Regarding claim 22, wherein the air cap has at least two horns (2a) each having at least one horn air opening.  
Regarding claim 23,  the air cap at least in one region between the central opening and the horns has control ducts (2d) for exhausting air.  
Regarding claim 24,  wherein the control ducts in the assembled state of the paint nozzle and the air cap are at least in regions disposed so as to be substantially parallel with the paint nozzle longitudinal axis (2a is substantially parallel to the paint nozzle longitudinal axis).

Regarding claim 30, the end face of the paint nozzle consists of the concave portion and the straight face or chamfer (fig 7 above).
Regarding claim 32,  wherein the at least one wall conjointly with at least part of the paint nozzle forms the gap for through which the air exits to atomize the material to be sprayed (fig 7 above)
Regarding claim 33,  wherein the gap is formed such that the air exits from the gap and generates a vacuum on the end face of the paint nozzle so as to suction the material to be sprayed from the paint nozzle (this will inherently occur in the use of the device of Kaneko).



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON J BOECKMANN/Primary Examiner, Art Unit 3752